911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thurman Van LILLY, Plaintiff-Appellant,v.Dan FURR, Lt. Detective, Two Unknown Name ArrestingOfficers, L. Stafford, Detective, Spencer Guerry,G.P.D., Chief of Police, GeorgetownPolice Department, Defendants-Appellees.
No. 89-6348.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1990.Decided July 26, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Joe F. Anderson, Jr., District Judge.  (C/A No. 88-2717)
Thurman Van Lilly, appellant pro se.
Joseph Crouch Coleman, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Thurman Van Lilly appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lilly v. Furr, C/A No. 88-2717 (D.S.C. Oct. 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.